Case: 21-50298     Document: 00516084574         Page: 1     Date Filed: 11/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                No. 21-50298                           November 8, 2021
                            consolidated with                            Lyle W. Cayce
                                No. 21-50300                                  Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edgar Cuevas-Rauldalez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-472-1
                           USDC No. 4:20-CR-487-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50298      Document: 00516084574             Page: 2   Date Filed: 11/08/2021




                                     No. 21-50298
                                   c/w No. 21-50300

          Appealing the judgments in two criminal cases, Edgar Cuevas-
   Rauldalez challenges his sentence of 24 months of imprisonment and three
   years of supervised release for illegal reentry. As the sole issue on appeal, he
   argues that the enhancement of his sentence pursuant to 8 U.S.C.
   § 1326(b)(1) is unconstitutional because the enhancement is based on facts
   neither alleged in his indictment nor proved to a jury beyond a reasonable
   doubt. The Government has filed an unopposed motion for summary
   affirmance arguing that the issue is foreclosed and, in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Cuevas-Rauldalez concedes, this
   issue is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 239-
   47 (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014);
   United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008). Thus,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Cuevas-Rauldalez’s illegal reentry conviction
   and supervised release revocation were consolidated, he does not address the
   revocation in his appellate brief. He has, therefore, abandoned any challenge
   to the revocation or revocation sentence. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgments of the district court are
   AFFIRMED.




                                          2